UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-1289



TIBLTSE TEWOLDE,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 25, 2008            Decided:   September 17, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring, Maryland,
for Petitioner. Jeffrey S. Bucholtz, Assistant Attorney General,
James E. Grimes, Senior Litigation Counsel, William C. Minick,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tibltse   Tewolde,   a   native   and   citizen   of   Eritrea,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reopen.             We deny the

petition for review.

          This court reviews the Board’s denial of a motion to

reopen for abuse of discretion.        8 C.F.R. § 1003.2(a) (2008);

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Nibagwire v. Gonzales,

450 F.3d 153, 156 (4th Cir. 2006).     A denial of a motion to reopen

must be reviewed with extreme deference.     Stewart v. INS, 181 F.3d

587, 595 (4th Cir. 1999).   We will reverse a denial of a motion to

reopen only if the denial is “arbitrary, capricious, or contrary to

law.”   Barry v. Gonzales, 445 F.3d 741, 745 (4th Cir. 2006)

(internal quotations and citation omitted).         We have recognized

three independent grounds for denial of a motion to reopen removal

proceedings: “(1) the alien has not established a prima facie case

for the underlying substantive relief sought; (2) the alien has not

introduced previously unavailable, material evidence; and (3) where

relief is discretionary, the alien would not be entitled to the

discretionary grant of relief.”     Onyeme v. INS, 146 F.3d 227, 234

(4th Cir. 1998).    In explaining the degree of deference given to

the agency’s discretionary review, this court has observed that the

decision to deny a motion to reopen “need only be reasoned, not




                                   2
convincing.”   M.A. v. INS, 899 F.2d 304, 310 (4th Cir. 1990) (en

banc) (quotation marks and citation omitted).

          The Board correctly denied the motion as untimely.                See

8 U.S.C. § 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2)

(2008).   In addition, the Board did not abuse its discretion in

finding   Tewolde   failed    to   show         changed   country   conditions

warranting reopening.

          Accordingly,   we    deny       the    petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                      3